                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


Kiesque, Incorporated                          )
                                               )
v.                                             )      Case No. 18-cv-7761
                                               )
THE PARTNERSHIPS and                           )      Judge: Hon. Charles P. Kocoras
UNINCORPORATED ASSOCIATIONS                    )
IDENTIFIED ON SCHEDULE “A”                     )      Magistrate: Hon. Mary M. Rowland
                                               )
                                               )


                               SATISFACTION OF JUDGEMENT

          Plaintiff, in accordance with FRCP 60(b)(5), having reached a post-default settlement

agreement with the Doe Defendants listed below:

    Doe Store Name          Store ID
    386   accmonster        5981d44bd4cc347d3bfc701f
s

dismisses them from the suit without prejudice.

Dated this 30th Day of October 2019.           Respectfully submitted,


                                               By:      s/David Gulbransen/
                                                      David Gulbransen
                                                      Attorney of Record
                                                      Counsel for Plaintiff

                                                      David Gulbransen (#6296646)
                                                      Law Office of David Gulbransen
                                                      805 Lake Street, Suite 172
                                                      Oak Park, IL 60302
                                                      (312) 361-0825 p.
                                                      (312) 873-4377 f.
                                                      david@gulbransenlaw.com
